DETAILED ACTION

This Office action is a reply to the amendment filed on 7/12/2021. Claims 1-19 are pending. No claims have been withdrawn or cancelled. No new claims have been added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 7/12/2021. These drawings are objected to for the reasons set forth below.
The drawings are objected to because of the following informalities:
The shading in Figures 21-24 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(i) (m) and (p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20300662 U1 (‘DE ‘662’) in view of Black et al. (US 6079520) (‘Black’) and further in view of FR 2503765 (‘FR ‘765’).
Claim 1, DE ‘662 teaches a method for retrofitting a building with a lift system, the building containing a plurality of stories (machine translation [0003]; Fig. 1) which are subdivided and have story doors (Fig. 1) which are accessible via a common staircase 6, the staircase being adjacent to a front side of the building (1; Fig. 1) and, for each story, having a main landing 4 for the story doors and an intermediate landing 7 for a double-flight of stairs (6, 8; Fig. 1), the method comprising:

- fabricating a foundation (17, 42) for the lift system in front of the front side of the building (Fig. 3),
- opening the front side of the building in a width direction of the staircase (machine translation [0039]-[0041]),
- removing the intermediate landings and the double-flight of stairs (machine translation [0044]),
- 19 -6176198-1LBP-PT387(31817-P-US)- installing walkways 9 at a height of the main landings (Fig. 3), which extend horizontally from the main landings to the front side of the building and thereby only partially cover the cross section of the staircase to provide clear space for a flight of stairs (Figs. 2 and 3),
- installing a single-flight of stairs 8 which connects individual ones of the walkways to one another and forms a modified staircase therewith (Fig. 3),
- setting up the lift system on the foundation (Figs. 1-3),
- aligning the lift system on the foundation (Figs. 1-3) and joining the lift system to the front side of the building (machine translation [0050], [0058]; Figs. 1-3),
- establishing a connection between the lift platforms and the walkways on each story (Fig. 3)
- establishing access to the lift platform of the ground floor from outside the building (machine translation [0059]).

However, Black teaches a method for retrofitting a building with a lift system comprising a lift system comprising a cabin 80 which is movable in a longitudinal direction of the shaft (Figs. 5 and 6) with guides and drive elements (90, 96, 98, 100, 102, 104, 106; Figs. 5 and 6) and establishing access 56 to the lift platform of the ground floor from outside the building (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the lift system comprising a cabin, which is movable in a longitudinal direction of the shaft with guides and drive elements, such that access is established to the lift platform of the ground floor from outside the building, with the reasonable expectation of allowing a user to access an upper story from the ground level using the elevator.
Further, FR ‘765 teaches a method for retrofitting a building with a lift system comprising forming a shaft comprising a self-supporting sheet metal box (metallic enclosure; abstract; machine translation first paragraph; drawings) made of at least one steel plate (sheet steel panels; abstract) said sheet metal box extends in a straight line in the longitudinal direction of the shaft while being profiled in a cross-sectional plane orthogonal to the longitudinal direction of the shaft (folded sheets 1, 2, 3 and 4; drawings), and the sheet metal box having a cross section which forms a cross-sectional area in the cross-sectional plane within the sheet metal box (folded sheets 1, 2, 3 and 4 cover an entirety of an exterior of the shaft and are profiled in a plane at a right angle to the longitudinal direction of the shaft; drawings).

Regarding pre-fabrication of the lift system, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected, and since such a modification would have involved a mere change in sequence of adding components. A change in sequence is generally recognized as being within the level of ordinary skill in the art. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).


Claim 3, DE ‘662 further teaches wherein the holding structure is formed of a number of interconnected profiles or tubes (profiles; Figs. 1-3), running in a stairwell or between the walkways and the stair sections (Figs. 1-3) and connecting all of the walkways to one another (Figs. 1-3).
Claim 4, DE ‘662, Black and FR ‘765 teach all the limitations of claim 3 as above. DE ‘662 is silent as to the order in which the staircase modules are installed. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try installing, before the installation of the staircase module, a basement staircase module having a single-flight stair section and supports for the staircase module, with the reasonable expectation of providing support for the remaining staircase modules, since such a modification would have involved a mere change in sequence of adding components. A change in sequence is generally recognized as being within the level of ordinary skill in the art. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
	Claim 7, DE ‘662 further teaches wherein the foundation is fabricated as a foundation plate from a one-part or multi-part precast concrete part (17, 42).
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claim 11, as modified above, the combination of DE ‘662, Black and FR ‘765 teach all the limitations of claim 1 as above, and further teach components for performing the method as claimed in claim 1, comprising:
the shaft for the lift system and the preassembled staircase module (see rejection of claim 1 as above), the staircase module including one of the walkways for each story and the stair sections which connect the walkways over a single flight (see rejection of claim 1 as above), and a holding structure (20-24, 31; Figs. 1-4) to which the walkways and the stair sections are fastened (Figs. 1-3), and the shaft extending over at least two 
Claim 12, DE ‘662 further teaches wherein the holding structure includes a number of interconnected profiles or tubes (profiles; Figs. 1-3) which extend in the stairwell or between the walkways and the stair sections and connecting all of the walkways to one another (Figs. 1-3).
Claim 14, DE ‘662 further teaches wherein the foundation is fabricated as a foundation plate made of a one-part or multi-part precast concrete part (17, 42).
Claim 15, DE ‘662 further teaches a basement staircase module (8 in KG; Fig. 1) having a single-flight stair section (Fig. 1) and supports for the staircase module 
	Claim 16, as modified above, the combination of DE ‘662, Black and FR ‘765 teaches all the limitations of claim 11, and further teaches wherein the shaft comprises the sheet metal box (FR ‘765 abstract; machine translation; drawings) and the lift platform (DE ‘662 Figs. 1-3) for each said story (DE ‘662 Fig. 1).  
	Claim 17, DE ‘662 further teaches wherein the lift platforms are provided with anchoring devices 32 for anchoring to elements of the staircase of the building (Fig. 4).  
Claim 18, as modified above, the combination of DE ‘662, Black and FR ‘765 teaches all the limitations of claim 11, and further teaches wherein the sheet metal box is open on a building side of the shaft (FR ‘765; machine translation; drawings).  
Claim 19, as modified above, the combination of DE ‘662, Black and FR ‘765 teaches all the limitations of claim 11, and further teaches wherein the sheet metal box is provided with light openings (FR ‘765; 5; abstract; drawings) in a wall adjacent to the lift platforms (FR ‘765; 5; abstract; drawings).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 20300662 U1 (‘DE ‘662’) in view of Black et al. (US 6079520) (‘Black’) and further in view of FR 2503765 (‘FR ‘765’) as above and further in view of Wright (US 20120096799).
Claim 6, as modified above, the combination of DE ‘662, Black and FR ‘765 teaches all the limitations of claim 1. DE ‘662 does not teach sealing contact points between the lift system and the front side of the building using at least one of assembly foam or an elastomeric sealing element. However, Wright teaches a method of building comprising sealing contact points between components of the building using at least .
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 20300662 U1 (‘DE ‘662’) in view of Black et al. (US 6079520) (‘Black’) and further in view of FR 2503765 (‘FR ‘765’) as above and further in view of DE 102011052727 A1 (‘DE ‘727’).
	Claim 8, DE ‘662, Black and FR ‘765 teach all the limitations of claim 1 as above. DE ‘662 is silent as to using straight stair sections having at least one of a quarter-turn entrance or exit or having a quarter platform at at least one of the entrance or exit for the single-flight of stairs. However, DE ‘727 teaches a method for retrofitting a building with a lift system, comprising using straight stair sections having at least one of a quarter-turn entrance or exit or having a quarter platform at at least one of the entrance or exit for the single-flight of stairs (section 7; Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using straight stair sections having at least one of a quarter-turn entrance or exit or having a quarter platform at at least one of the entrance or exit for the single-flight of stairs, with the reasonable expectation of conforming to a particular shape or size of a building that is being retrofitted.
	Claim 13, DE ‘662, Black and FR ‘765 teach all the limitations of claim 11 as above. DE ‘662 is silent as to the stair sections including at least one of a quarter-turn .

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
Rejection of claims 1-4, 7, 9-12 and 14-18 under 35 U.S.C. 103 as being unpatentable over DE 20300662 U1 (‘DE ‘662’) in view of Black et al. (US 6079520) (‘Black’) and further in view of FR 2503765 (‘FR ‘765’).
Re claim 1, applicant argues that the prior art allegedly does not teach pre-fabrication of the lift system including the arrangement of a lift platform to bridge a distance between the cabin and the building for each story. However, DE ‘662 plainly 
Next, applicant argues that the prior art does not teach the claimed cross-sectional area of the elevator shaft including an area required for the cabin, the guides, and the drive elements, in addition to the area of the lift platform because DE ‘662 allegedly does not disclose lift platforms. This argument is confusing because applicant states in the preceding paragraph of applicant’s arguments that “lift platforms are disclosed by DE ‘662” (applicant’s arguments page marked 14, second and paragraphs). Is applicant arguing that DE ’662 does or does not include lift platforms?
Next, applicant argues that DE ‘662 teaches that the shaft can be composed of pre-cast concrete elements, which would allegedly not direct a person of ordinary skill in the art to form the shaft from a sheet metal box. The examiner maintains the position that the modification of materials as addressed in the rejection of claim 1 from concrete to sheet metal would have been well within the level of ordinary skill. DE ‘662 further teaches the cladding of the elevator shaft and the outer platform elements being made of “metal-glass construction” (DE ‘662 machine translation [0058]). Further, it is not DE In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 2-4, 7, 9-12 and 14-18 stand or fall with claim 1 as above.

Rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over DE 20300662 U1 (‘DE ‘662’) in view of Black et al. (US 6079520) (‘Black’) and further in view of FR 2503765 (‘FR ‘765’) as above and further in view of Wright (US 20120096799).
Claim 6 stands or falls with claim 1 as above.

Rejection of claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20300662 U1 (‘DE ‘662’) in view of Black et al. (US 6079520) (‘Black’) and further in view of FR 2503765 (‘FR ‘765’) as above and further in view of DE 102011052727 A1 (‘DE ‘727’).
Claims 8 and 13 stand or fall with claim 1 as above.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635